DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2019 and 6/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-16 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8-9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (U.S. Patent Application Publication 2018/0033438) in view of Kim et al. (U.S. Patent Application Publication 2018/0277112).
As per claims 1 and 9, Toma et al. discloses:
An electronic apparatus (Figure 9 and paragraphs [0107-0108]) comprising: 
a communication interface comprising communication circuitry (Figure 9, item 3500 and paragraphs [0116-0119]); 
a memory configured to store at least one command (Figure 9, item 3700 and paragraphs [0123-0128]); and 
a processor configured to execute the at least one command, wherein the processor is configured to control the electronic apparatus to (Figure 9, item 3300 and paragraph [0114]): 
receive a user voice from a user terminal through the communication interface (Figure 2, claims 1 & 12 and paragraph [0054]), 
perform user authentication by comparing feature information obtained from the user voice with feature information pre-stored in the memory (Paragraph [0058]), 
obtain a control command by analyzing the user voice based on the user being authenticated (Claim 12). 
Toma et al. fails to disclose:
Receive a user voice for controlling an external device; and
control the communication interface to transmit the control command to the external device.
However, Kim et al. in the same field of endeavor teaches:
Receive a user voice for controlling an external device; and
control the communication interface to transmit the control command to the external device (Claim 2 and paragraph [0054]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and method of Toma et al. with the external device control capabilities of Kim et al. because it is a case of combining prior art elements according to known methods to yield predictable results.


As per claims 4 and 12, the combination of Toma et al. and Kim et al. discloses all of the limitations of claims 1 and 9 above. Toma et al. in the combination further discloses:
the memory is configured to store feature information corresponding to each of a plurality of users, and wherein the processor is configured to control the electronic apparatus to: recognize one of the plurality of users by comparing feature information obtained from the received user voice with feature information corresponding to each of the plurality of users stored in the memory, and obtain a control command based on information regarding the recognized user (Claim 8).

As per claims 8 and 16, the combination of Toma et al. and Kim et al. discloses all of the limitations of claims 1 and 9 above. Kim et al. in the combination further discloses:
the processor is configured to control the electronic apparatus to obtain a text corresponding to the user voice through a voice recognition module stored in the memory without transmitting the received user voice to an external server (Paragraph [0098]).

Claim 2-3, 5-7, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (U.S. Patent Application Publication 2018/0033438) and Kim et al. (U.S. Patent Application Publication 2018/0277112) in view of Cheyer (International Patent Application Publication WO 2012/129231, listed in IDS dated 6/2/2020).
As per claims 2 and 10, the combination of Toma et al. and Kim et al. teaches all of the limitations of claims 1 and 9 above. The combination fails to disclose:
the user terminal is authenticated in advance through an application for controlling the external device installed on the user terminal.
However, Cheyer in the same field of endeavor teaches:
(Paragraphs [0039-0040] – the device voice authenticates the user for access to individual features).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and method of Toma et al. and Kim et al. with the voice authentication capabilities of Cheyer because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 3 and 11, the combination of Toma et al. and Kim et al. teaches all of the limitations of claims 1 and 9 above. The combination fails to disclose:
the processor is configured to control the electronic apparatus to receive a user voice input while the application is executed on the user terminal through the communication interface.
However, Cheyer in the same field of endeavor teaches:
the processor is configured to control the electronic apparatus to receive a user voice input while the application is executed on the user terminal through the communication interface (Paragraphs [0039-0040] – the device voice authenticates the user for access to individual features).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and method of Toma et al. and Kim et al. with the voice authentication capabilities of Cheyer because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 5 and 13, the combination of Toma et al. and Kim et al. teaches all of the limitations of claims 1 and 9 above. The combination fails to disclose:
the processor is configured to control the electronic apparatus to receive biometric information of the user together with the user voice through the communication interface, and perform user authentication based on the biometric information of the user.
However, Cheyer in the same field of endeavor teaches:
(Paragraph [0047] – other biometric data can be used to confirm voice authentication or be used instead of voice authentication).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and method of Toma et al. and Kim et al. with the biometric authentication capabilities of Cheyer because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 6 and 14, the combination of Toma et al., Kim et al. and Cheyer teaches all of the limitations of claims 5 and 13 above. Cheyer in the combination further discloses:
the processor is configured to control the electronic apparatus to control the communication interface to transmit a message that the user is not authenticated to the user terminal based on a user not being authenticated based on at least one of the biometric information of the user and the user voice (Paragraph [0044] – a visual error message can be presented to the user to cause them to provide additional authentication information (i.e. password, code , touch pattern, etc.).

As per claims 7 and 15, the combination of Toma et al., Kim et al. and Cheyer teaches all of the limitations of claims 5 and 13 above. Cheyer in the combination further discloses:
the biometric information of the user is encrypted and received by a first function, and wherein the processor is configured to control the electronic apparatus to decrypt the received biometric information of the user through a second function corresponding to the first function (Paragraph [0047] – other biometric data can be used to confirm voice authentication or be used instead of voice authentication. A facial image is encrypted biometric information that is analyzed (i.e. decrypted) to authenticate the user).

Examiner Notes

Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo et al. (U.S. Patent Application Publication 2016/0098991) is directed to remote user voice authentication with local confirmation. Roman et al. (U.S. Patent Application Publication 2018/0210710) is directed to allowing a user to utilize a mobile device to control multiple external home automation devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677